Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 12, 2018

The Court of Appeals hereby passes the following order:

A18A1083. WINSTON E. WATKINS v. THE STATE

      Winston E. Watkins was convicted of aggravated child molestation and child
molestation in 2014. He appealed, and this Court affirmed his convictions, but
vacated the sentence and remanded the case for resentencing. See Watkins v. State,
336 Ga. App. 145 (784 SE2d 11) (2016). Watkins was resentenced. Thereafter,
Watkins filed a motion to set aside the judgment of conviction, arguing that the
indictment was fatally flawed due to errors in the proceedings of the grand jury that
returned it. The trial court denied and dismissed Watkins’s motion, and he filed this
direct appeal. We lack jurisdiction.
      As the Georgia Supreme Court has made clear, a motion seeking to set aside
or vacate an allegedly void criminal conviction is not one of the established
procedures for challenging the validity of a judgment in a criminal case, and an
appeal from the trial court’s ruling on such a motion must be dismissed. See Roberts
v. State, 286 Ga. 532 (690 SE2d 150) (2010); see also Jones v. State, 290 Ga. App.
490, 494 (2) (659 SE2d 875) (2008) (challenge to validity of indictment is challenge
to conviction). Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/12/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.